William B. Brown, J.,
dissenting. Simply put, this case is a battle of political activism relative to separation of powers of government, a battle which has been perpetuated during my thirty years of judicial experience. During my twelve years on the Ohio Supreme Court, we have heard various appeals of the same kind and have consistently recognized that the independence of the judiciary is closely tied to fiscal considerations and necessities. As far as I am concerned, the writ should issue in this case and elected officials should forget their petty grievances. After all, both litigants are elected and want the best for their constituents, i.e., the citizens of Franklin County and of Ohio.